Citation Nr: 0412423	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-08 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of Chapter 31 Subsistence 
Allowance debt in the amount of $286.50.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

REMAND

The veteran served on active duty from July 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The case was previously before the Board in April 2002, at 
which time it was remanded to afford the veteran a hearing 
before a Veterans' Law Judge.  That development having been 
completed, the case is again before the Board.

Subsequent to his hearing before the undersigned, the veteran 
submitted a more current financial status report.  Such 
evidence has not first been considered by the Committee on 
Waivers.  Pursuant to 38 C.F.R. § 20.1304, pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the Committee on Waivers for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral, and the submission was not 
accompanied by a waiver in this case.   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Committee on Waivers for the following 
development:

The Committee on Waivers should review 
the Financial Status Report received in 
May 2003.  Any further evidentiary 
development deemed necessary should be 
accomplished at this point.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case TO INCLUDE THE VETERAN'S VOCATIONAL 
REHABILITATION FILE should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the Committee on Waivers via the 
Appeals Management Center in Washington, DC.




		
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


